Citation Nr: 0831438	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  95-42 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
arthritis of the cervical spine, evaluated as 30 percent 
disabling from November 25, 2002.  

2.  Entitlement to an increased disability rating for 
arthritis of the cervical spine, evaluated as 10 percent 
disabling prior to November 25, 2002.  

3.  Entitlement to an increased disability rating for 
arthritis of the thoracic spine, evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased disability rating for 
arthritis of the lumbar spine, evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran retired from active military service in February 
1979 with more than 20 years of active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Buffalo, New York denied increased evaluations for the 
service-connected arthritis of the cervical spine (10%), 
dorsal spine (10%), and lumbar spine (20%).  

Due to a change in the location of the veteran's residence, 
the jurisdiction of his appeal was transferred in October 
1996 from the RO in Buffalo, New York to the RO in 
St. Petersburg, Florida.  In September 1997 and September 
1998, the Board remanded the increased rating issues on 
appeal to the RO for further evidentiary development.  

By a January 2003 rating action, the St. Petersburg RO 
awarded an increased evaluation from 10% to 30%, effective 
from November 25, 2002 for the service-connected arthritis of 
the cervical spine.  Thereafter, and specifically in 
September 2003 and June 2006, the Board remanded the 
increased rating issues on appeal to the Appeals Management 
Center (AMC) in Washington, D.C. for further evidentiary 
development.  Following completion of the most recent 
evidentiary development requests (e.g., from the June 2006 
Remand), as well as a continued denial of the veteran's 
increased rating claims, the AMC returned the case to the 
Board for further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Since November 25, 2002, unfavorable ankylosis of the 
veteran's entire cervical spine has not been shown.  

2.  Prior to November 25, 2002, the service-connected 
arthritis of the veteran's cervical spine was manifested by 
normal muscle tone and power of his upper extremities.  
However, no muscle atrophy of his upper extremities and no 
more than slight limitation of motion of his cervical spine 
was shown.  

3.  No tenderness on palpation of the veteran's thoracic 
spine, pain on motion, or muscle spasm has been shown, and 
the arthritis of his thoracic spine has no functional effect 
on his activities of daily living (except for a slowing of 
the ability to stand and to walk).  

4.  The service-connected arthritis of the veteran's lumbar 
spine is manifested by no more than moderate limitation of 
motion and no worse than 50 degrees of forward flexion.  
Favorable ankylosis of the entire thoracolumbar spine has not 
been shown.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30% for 
arthritis of the cervical spine since November 25, 2002 have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5003, 5290 (effective prior to Sept. 26, 2003); 
38 C.F.R. § 4.71a, DCs 5003, 5242 (effective since Sept. 26, 
2003).  

2.  The criteria for a disability rating greater than 10% for 
arthritis of the cervical spine prior to November 25, 2002 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5003, 
5290 (effective prior to Sept. 26, 2003).  

3.  The criteria for a disability rating greater than 10% for 
arthritis of the thoracic spine have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5291 
(effective prior to Sept. 26, 2003); 38 C.F.R. § 4.71a, 
DCs 5003, 5242 (effective since Sept. 26, 2003).  

4.  The criteria for a disability rating greater than 20 
percent for arthritis of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5292 
(effective prior to Sept. 26, 2003); 38 C.F.R. § 4.71a, 
DCs 5003, 5242 (effective since Sept. 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2008)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

        A.  Duty To Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Specifically with regard to increased rating claims, 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

These notification requirements were satisfied by letters 
issued to the veteran in February 2004 and June 2006.  
Specifically, the documents informed him of the evidence 
required to support his increased rating claim and notified 
him that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to the issues on appeal but 
that he must provide enough information so that the agency 
could request the relevant records.  

In particular, the referenced correspondence specifically 
stated that evidence of increased severity of the 
service-connected spinal disorders may include records of 
recent relevant treatment (particularly reports of pertinent 
medical care received within the past 12 months), doctors' 
statements containing physical and clinical findings, 
laboratory and radiographic results, and dates of 
examinations and testing.  Also pertinent are lay statements 
from other individuals who are able to describe from their 
knowledge and personal observations in what manner the 
service-connected spinal disabilities have worsened and from 
the veteran himself who may describe his symptoms, their 
frequency and severity, as well as other involvement and 
additional disablement caused by the disability.  

Further, the June 2006 correspondence also included 
information regarding the type of evidence necessary to 
establish disability ratings (element #4) and effective dates 
(element #5).  See Dingess/Hartman, 19 Vet. App. at 488.  In 
any event, as will be discussed in the following decision, 
the Board finds that the evidence of record does not support 
a grant of the increased rating claims on appeal.  Thus, the 
Board finds that there can be no possibility of any prejudice 
to the veteran in proceeding with the issuance of a final 
decision of these issues.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Clearly, neither the February 2004 letter, nor the June 2006 
correspondence, was furnished to the veteran prior to the 
initial adjudication of the increased rating issues on appeal 
in August 1995.  The timing defect of the VCAA notification, 
however, was cured by the agency of original jurisdiction's 
re-adjudication of the increased rating claims and issuance 
of a supplemental statement of the case (SSOC) most recently 
in December 2007.  

Any VCAA notification errors have not affected the essential 
fairness of the current adjudication.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Specifically, evidence of 
record demonstrates that the veteran has actual knowledge of 
the criteria necessary for an increased rating for his 
service-connected spinal disorders.  See Vazquez-Flores, 
22 Vet. App. 37 (2008) (citing Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) ("[a]ctual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim")).  

The September 1995 statement of the case, and various SSOCs 
issued during the current appeal, provided the veteran with 
specific notice of the relevant rating (diagnostic code) 
criteria for his service-connected spinal disabilities.  The 
February 2004 and June 2006 correspondence informed the 
veteran of his opportunity to discuss the symptoms, their 
frequency and severity, as well as other involvement and 
additional disablement caused by these service-connected 
disorders.  Significantly, at the multiple VA examinations 
conducted during the current appeal, the veteran described 
the specific symptoms that he experiences as a result of 
these service-connected disabilities.  Such statements 
exhibit an understanding of the criteria necessary for 
increased ratings for these disorders.  

        B.  Duty To Assist

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
his service connection and increased rating claims 
adjudicated in this decision.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  He has been accorded 
multiple pertinent VA examinations.  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the issues adjudicated in this 
decision is required.  See, Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (which holds that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case and that such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  See 
also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (which 
holds that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  The Board will, therefore, 
proceed to consider these claims, based on the evidence of 
record.  

II.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by a June 1979 rating action, the Buffalo 
RO granted service connection for arthritis of the cervical 
and lumbar spine (40%, from March 1979).  

In May 1982, the Buffalo RO re-defined this service-connected 
disability as arthritis of the cervical and dorsolumbar spine 
and reduced the evaluation for the disorder to 20%, effective 
from August 1982.  By an October 1989 rating action, the 
Buffalo RO awarded separate compensable evaluations, 
effective from May 1988, for the veteran's service-connected 
spinal disorders:  arthritis of the cervical spine (10%), 
arthritis of the dorsal spine (10%), and arthritis of the 
lumbar spine (20%).  

In July 1991, the Board restored the 40% rating for the 
service-connected arthritis of the cervical and dorsolumbar 
spine, effective from August 1982 to May 1988 but denied 
increased evaluations from May 1988 for the service-connected 
arthritis of the cervical, dorsal, and lumbar spine.  A 
rating action dated later in July 1991 effectuated the 
Board's decision.  

During the current appeal, and specifically by a January 2003 
rating action, the St. Petersburg RO awarded an increased 
evaluation of 20%, effective from May 1988, for the 
service-connected arthritis of the lumbar spine.  The 
service-connected arthritis of the veteran's spine remains 
evaluated as follows:  cervical spine arthritis (10%, prior 
to November 25, 2002, and 30% since November 25, 2002), 
thoracic spine arthritis (10%), and lumbar spine arthritis 
(20%).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).  

Initially, the Board notes that the schedular criteria by 
which orthopedic disabilities of the spine are rated changed 
during the pendency of the appeal.  Specifically, on 
September 23, 2002, a change to a particular diagnostic code 
(5293) was made effective.  See 67 Fed. Reg. 54,345-54,349 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293).  
Further, on September 26, 2003, changes in all spinal rating 
criteria became effective.  See 68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
DCs 5235-5243).  

The VA General Counsel has held that, where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  A new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new rule.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  

However, if the revised version of the regulation is more 
favorable, the implementation of that regulation under 
38 U.S.C.A. § 5110(g), can be no earlier than the effective 
date of that change.  VA can apply only the earlier version 
of the regulation for the period prior to the effective date 
of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

Degenerative arthritis is rated based on limitation of motion 
of the affected part(s).  38 C.F.R. § 4.71a, DC 5003.  
According to the old applicable diagnostic code, the 
following ratings are warranted for varying degrees of 
limitation of motion of the cervical spine:  slight (10%), 
moderate (20%), and severe (30%).  38 C.F.R. § 4.71a, 
DC 5292.  The following evaluations are warranted for varying 
degrees of limitation of motion of the dorsal spine:  slight 
(0%), moderate (10%), and severe (10%).  38 C.F.R. § 4.71a, 
DC 5291.  The following ratings are warranted for varying 
degrees of limitation of motion of the lumbar spine:  slight 
(10%), moderate (20%), and severe (40%).  38 C.F.R. § 4.71a, 
DC 5292.  38 C.F.R. § 4.71a, DC 5292.  

According to the new rating criteria pertinent to evaluating 
degenerative arthritis of the spine, which became effective 
on September 26, 2003, a 10% evaluation requires evidence of 
forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85degrees; forward flexion of 
the cervical spine greater than 30 degrees but not greater 
than 40 degrees; the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 
335 degrees; muscle spasm, guarding, or localized tenderness 
not resulting in an abnormal gait or abnormal spinal contour; 
or vertebral body fracture with a loss of 50% or more of 
height.  38 C.F.R. § 4.71a, DC 5242.  

A 20% disability rating requires evidence of forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; forward flexion of the cervical 
spine greater than 15 degrees but not greater than 
30 degrees; the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; the combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  

A 30% disability rating necessitates evidence of forward 
flexion of the cervical spine of 15 degrees or less or 
favorable ankylosis of the entire cervical spine.  A 40% 
disability evaluation requires evidence of forward flexion of 
thoracolumbar spine of 30 degrees or less; favorable 
ankylosis of the entire thoracolumbar spine; or unfavorable 
ankylosis of the entire cervical spine.  A 50% disability 
rating necessitates evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  The highest disability 
evaluation allowable under this Diagnostic Code, 100% , 
requires evidence of unfavorable ankylosis of the entire 
spine.  Id.  

The new spinal rating criteria also provides that any 
associated objective neurological abnormalities, including 
but not limited to bowel or bladder impairment should be 
evaluated separately, under the appropriate diagnostic code.  
38 C.F.R. § 4.71a, Note 1 following General Rating Formula 
for Diseases and Injuries of the Spine (2007).  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40, 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  As 
the Board has discussed, evaluation of the service-connected 
arthritis of the veteran's cervical, thoracic, and lumbar 
spine requires consideration of any associated limitation of 
motion.  See 38 C.F.R. § 4.71a, DCs 5003, 5290-5292 
(effective prior to Sept. 26, 2003); 38 C.F.R. § 4.71a, 
DCs 5003, 5242 (effective since Sept. 26, 2003).  

Problems such as pain on use should be specifically 
considered when evaluating the veteran's disability.  
Specifically, when a Diagnostic Code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and the 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also, 38 C.F.R. § 4.59 (2007).  

	A.  Arthritis Of The Cervical Spine Since November 25, 
2002

Evidence of record in the present case does not reflect any 
inpatient or outpatient treatment for the service-connected 
arthritis of the veteran's cervical spine since November 25, 
2002.  The veteran has, however, undergone several 
examinations of his cervical spine.  At those examinations, 
he complained of daily intermittent neck pain, limitation of 
motion, and "cracking."  

Examinations of the veteran's neck demonstrate forward 
flexion no worse than 30 degrees (with normal at 45 degrees), 
backward extension no worse than 30 degrees (with normal at 
45 degrees), lateral bending no worse than 30 degrees 
bilaterally (with normal at 45 degrees), rotation no worse 
than 70 degrees bilaterally (with normal at 80 degrees), 
symmetrical arm muscles bilaterally, normal arm and grip 
strength bilaterally, as well as no pain on most of the 
ranges of motion, guarding due to pain, muscle spasm, or 
muscle weakness.  [These ranges of motion of the veteran's 
cervical spine were shown on two VA examinations (conducted 
in December 2005 and November 2007) and, as such, outweigh 
the following ranges of motion of the veteran's neck which 
were illustrated at the earlier November 25th, 2002 VA 
examination:  forward flexion to 15 degrees, backward 
extension to 15 degrees, lateral flexion to 15 degrees, and 
rotation to 35 degrees bilaterally.]  

Since November 25, 2002, the service-connected arthritis of 
the veteran's cervical spine has been evaluated as 30% 
disabling.  This evaluation is the highest rating allowable 
for limitation of motion of the cervical spine, based upon 
the former rating criteria.  38 C.F.R. § 4.71a, DC 5290.  

Further, unfavorable ankylosis of the veteran's cervical 
spine has not been shown.  Consequently, the next higher 
evaluation of 40% for the service-connected arthritis of the 
veteran's cervical spine, pursuant to the new rating 
criteria, is not warranted.  38 C.F.R. § 4.71a, DC 5242 
(2007).  

Moreover, no neurological abnormalities associated with the 
service-connected cervical spine arthritis have been found on 
the multiple recent examinations.  [The November 2007 VA 
examiner concluded that the peripheral neuropathy-e.g., 
tingling sensation and decreased sensory perception/numbness 
of the veteran's hands-is not related to the arthritis of 
his neck.]  Thus, a separate evaluation for objective 
neurological abnormalities associated with the 
service-connected arthritis of the veteran's cervical spine 
since November 25, 2002 is not warranted.  38 C.F.R. § 4.71a, 
Note 1 following General Rating Formula for Diseases and 
Injuries of the Spine (2007).  

Furthermore, the November 2007 VA examiner concluded that the 
disc disease of the veteran's cervical spine is "at least as 
likely as not due to military service/service-connected 
arthritis [of the] cervical . . . spine."  Significantly, 
however, the veteran denies experiencing any episodes of 
incapacitating neck pain (requiring treatment and bed rest as 
prescribed by a physician).  In fact, he describes neck pain 
of only 11/2 or 2 out of 10.  As such, an increased rating 
based upon intervertebral disc syndrome is not warranted.  
38 C.F.R. § 4.71a, DCs 5293 (prior to September 23, 2002) & 
5243.  

Since November 25, 2002, the veteran has described daily 
intermittent neck pain, limitation of motion, and 
"cracking."  Recent VA examinations have demonstrated some 
limitation of motion of the veteran's cervical spine with 
pain on the ranges of motion.  

Importantly, however, the veteran has denied any flare-ups of 
neck pain, radiation of neck pain to his arms, or any 
episodes of incapacitating neck pain (requiring treatment and 
bed rest as prescribed by a physician).  In addition, recent 
examinations of the veteran's neck have demonstrated 
symmetrical arm muscles bilaterally, normal arm and grip 
strength bilaterally, as well as no guarding due to pain, 
muscle spasm, or muscle weakness.  In fact, the November 2007 
VA examiner concluded that the arthritis of the veteran's 
neck results in no additional range of motion lost due to 
pain, fatigue, weakness, lack of endurance, or incoordination 
upon repetitive use and that this disorder has no functional 
effect on his activities of daily living.  

Based on these evaluation findings, the Board finds that the 
currently-assigned 30% rating for the service-connected 
arthritis of the veteran's cervical spine since November 25, 
2002 adequately portrays the functional impairment, pain, and 
weakness that he experiences as a consequence of use of his 
neck.  See DeLuca, 8 Vet. App. at 204-207.  See also 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5290 & 5242.  

Of particular significance in the present case is the fact 
that, despite the veteran's complaints of daily intermittent 
neck pain, limitation of motion, and "cracking" and 
objective evaluation findings of some limitation of motion 
and pain on ranges of motion since November 25, 2002, 
multiple recent VA examinations of his neck have been 
otherwise negative.  Under these circumstances, therefore, 
there is no basis to assign at any time since November 25, 
2002 a disability rating greater than the currently assigned 
30% for the arthritis of the veteran's cervical spine.  The 
veteran's appeal for a disability rating greater than 30% for 
this service-connected disability since November 25, 2002 
must, therefore, be denied.  

	B.  Arthritis Of The Cervical Spine Prior To 
November 25, 2002

Evidence of record in the present case reflects only rare 
outpatient treatment for the service-connected arthritis of 
the veteran's cervical spine prior to November 25, 2002.  
Additionally, during that time, the veteran has undergone 
several VA examinations of his cervical spine.  At those 
examinations, he complained of neck pain.  

Multiple X-rays taken of the veteran's cervical spine prior 
to November 25, 2002 showed multi-level disc derangement, 
bilateral foraminal encroachment, and degenerative 
spondylosis.  Two VA examinations of the veteran's neck 
during that time demonstrated forward flexion of 30 degrees 
(with normal at 45 degrees); backward extension of 25 degrees 
and 40 degrees (with normal at 45 degrees); lateral bending 
of 30 degrees (left), 50 degrees (right), and 35 degrees 
(bilaterally) (with normal at 45 degrees); rotation of 
46 degrees (left), 58 degrees (right), and 45 degrees 
(bilaterally) (with normal at 80 degrees), and some pain on 
ranges of motion.  See 38 C.F.R. § 4.71a, Note 2 following 
General Rating Formula for Diseases and Injuries of the Spine 
(2007) (providing the normal ranges of motion of the cervical 
spine).  Muscle tone and power of the veteran's upper 
extremities were within normal limits, with no signs of 
muscle atrophy.  

Such ranges of motion of the lumbar spine clearly do not 
support a finding of more than slight limitation of motion of 
the veteran's cervical spine.  See 38 C.F.R. § 4.71a, Note 2 
following General Rating Formula for Diseases and Injuries of 
the Spine (2007) (providing the normal ranges of motion of 
the cervical spine).  As such, the next higher rating of 20%, 
based upon moderate limitation of motion of the cervical 
spine is not warranted pursuant to the old rating criteria.  
38 C.F.R. § 4.71a, DC 5290.  

Prior to November 25, 2002, the veteran has described neck 
pain, particularly upon movement of his neck.  Multiple VA 
examinations have demonstrated some limitation of motion of 
the veteran's cervical spine with pain on the ranges of 
motion.  Importantly, however, muscle tone and power of his 
upper extremities were within normal limits, with no signs of 
muscle atrophy.  

Based on these evaluation findings, the Board finds that the 
currently-assigned 10% rating for the service-connected 
arthritis of the veteran's cervical spine prior to 
November 25, 2002 adequately portrays the functional 
impairment, pain, and weakness that he experienced as a 
consequence of use of his neck during that time.  See DeLuca, 
8 Vet. App. at 204-207.  See also 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, DCs 5290 & 5242.  

Furthermore, although the disc disease of the veteran's 
cervical spine has been associated with his military service 
and service-connected cervical spine arthritis, he has denied 
having functional limitations attributable to his neck or 
problems turning his head.  As such, an increased rating 
based upon intervertebral disc syndrome, prior to 
November 25, 2002, is not warranted.  38 C.F.R. § 4.71a, DC 
5293 (prior to, and after, September 23, 2002).  

Of particular significance in the present case is the fact 
that, despite the veteran's complaints of pain and limitation 
of motion of his neck prior to November 25, 2002, multiple VA 
examinations conducted on his neck during that time period 
have been otherwise negative.  Under these circumstances, 
therefore, there is no basis to assign at any time prior to 
November 25, 2002 a disability rating greater than the 
currently assigned 10% for the arthritis of the veteran's 
cervical spine.  The veteran's appeal for a disability rating 
greater than 10% for this service-connected disability prior 
to November 25, 2002 must, therefore, be denied.  

	C.  Arthritis Of The Thoracic Spine

Although the veteran complains of intermittent mid-back pain 
and limitation of motion, he has received only rare 
outpatient treatment for these symptoms during the current 
appeal.  X-rays taken of his thoracic spine have shown 
degenerative spondylosis, scoliosis, and multi-level disc 
derangement.  Physical examinations of his mid-back have 
demonstrated no tenderness on palpation, pain on ranges of 
motion, or muscle spasm.  

The service-connected arthritis of the veteran's thoracic 
spine is evaluated as 10% disabling.  This evaluation is the 
highest rating allowable for limitation of motion of the 
thoracic spine, based upon the former rating criteria.  
38 C.F.R. § 4.71a, DC 5291.  

Further, the next higher rating (20%) for this disability, 
pursuant to the new criteria, involves consideration of 
symptoms associated with the thoracolumbar spine.  38 C.F.R. 
§ 4.71a, DC 5242.  According to the new rating criteria, 
therefore, any symptomatology associated with the veteran's 
mid-back will be considered along with his low-back symptoms 
in the adjudication of his claim for an increased rating for 
his service-connected lumbar spine arthritis.  See 38 C.F.R. 
§ 4.14 (avoidance of pyramiding).  

The November 2007 VA examiner was unable, without 
speculation, to conclude that the degenerative disc disease 
of the veteran's thoracic spine is associated with his 
service, or service-connected thoracic spine arthritis.  
Significantly, however, the veteran denies experiencing any 
episodes of incapacitating mid-back pain (requiring treatment 
and bed rest as prescribed by a physician).  In fact, he 
describes mid-back pain of only 4 out of 10 and denies 
experiences any flare-ups of his mid-back pain.  As such, an 
increased rating based upon intervertebral disc syndrome is 
not warranted.  38 C.F.R. § 4.71a, DCs 5293 (prior to 
September 23, 2002) & 5243.  

The veteran has described intermittent mid-back pain as well 
as limitation of motion.  He has, however, denied any 
flare-ups of his mid-back pain, radiation of the pain, or 
incapacitating episodes of acute intervertebral disc syndrome 
(requiring treatment and bed rest as prescribed by a 
physician).  Recent VA examinations have demonstrated no 
tenderness on palpation, pain on motion, or muscle spasm.  In 
fact, the November 2007 VA examiner concluded that the 
arthritis of the veteran's mid-back has no functional effect 
on his activities of daily living (except that he is slower 
when standing up and does not walk fast).  

Based on these evaluation findings, the Board concludes that 
the currently-assigned 10% rating for the service-connected 
arthritis of the veteran's dorsal spine adequately portrays 
the functional impairment, pain, and weakness that he 
experiences as a consequence of use of his mid-back.  See 
DeLuca, 8 Vet. App. at 204-207.  See also 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, DCs 5291 & 5242.  

Of particular significance in the present case is the fact 
that, despite the veteran's complaints of intermittent 
mid-back pain and limitation of motion, VA examinations of 
his mid-back have been essentially negative.  Under these 
circumstances, therefore, there is no basis to assign at any 
time during the current appeal a disability rating greater 
than the currently assigned 10% for the arthritis of the 
veteran's dorsal spine.  The veteran's appeal for a 
disability rating greater than 10% for this service-connected 
disability must, therefore, be denied.  

	D.  Arthritis Of The Lumbar Spine

Evidence of record in the present case reflects occasional 
outpatient treatment for the service-connected arthritis of 
the veteran's lumbar spine.  During the current appeal, 
however, the veteran has undergone several VA examinations of 
his lumbar spine.  At those examinations, he complained of 
low back pain once to twice a month and some decreased range 
of motion.  

Examinations of the veteran's low back demonstrate forward 
flexion ranging from 50 degrees to 85 degrees (with normal at 
90 degrees), backward extension ranging from 15 degrees to 
20 degrees (with normal at 30 degrees), lateral bending 
ranging from 10 degrees to 30 degrees bilaterally (with 
normal at 30 degrees), rotation ranging from 10 degrees to 
25 degrees bilaterally (with normal at 30 degrees), pain on 
motion, a steady gait, normal and symmetrical muscle strength 
of the lower extremities, and no muscle spasm or motor 
weakness or atrophy of the lower extremities.  [The varying 
degrees of backward extension of the veteran's lumbar spine-
ranging from 15 degrees to 20 degrees on multiple 
examinations-clearly outweigh the zero extension shown at an 
October 2002 VA examination.]  

As these range of motion findings shown no more than moderate 
limitation of motion of the veteran's lumbar spine, an 
increased rating based upon limitation of motion of his 
lumbar spine, pursuant to the former rating criteria, is not 
warranted.  38 C.F.R. § 4.71a, DC 5292.  Further, as forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the veteran's entire thoracolumbar 
spine has not been shown, the next higher evaluation of 40% 
for his service-connected lumbar spine arthritis, pursuant to 
the new rating criteria, is not warranted.  38 C.F.R. 
§ 4.71a, DC 5242 (2007).  

Moreover, no neurological abnormalities associated with the 
service-connected lumbar spine arthritis have been found on 
the multiple recent examinations.  In fact, the November 2007 
VA examiner concluded that the veteran's peripheral 
neuropathy-e.g., numbness and burning paresthesia pain of 
his lower extremities-is not related to the arthritis of his 
lumbar spine.  Thus, a separate evaluation for objective 
neurological abnormalities associated with the 
service-connected arthritis of the veteran's lumbar spine is 
not warranted.  38 C.F.R. § 4.71a, Note 1 following General 
Rating Formula for Diseases and Injuries of the Spine (2007).  

Furthermore, the November 2007 VA examiner concluded that the 
disc disease of the veteran's lumbar spine was "at least as 
likely as not due to military service/service-connected 
arthritis . . . [of the] lumbar spine."  Significantly, 
however, the veteran denies experiencing any episodes of 
incapacitating low back pain (requiring treatment and bed 
rest as prescribed by a physician).  In fact, he describes 
low back pain of only 1 out of 10 (on medication) and denies 
experiences any flare-ups of his low back pain.  As such, an 
increased rating based upon intervertebral disc syndrome is 
not warranted.  38 C.F.R. § 4.71a, DCs 5293 (prior to 
September 23, 2002) & 5243.  

Throughout the current appeal, the veteran has described 
intermittent low back pain once or twice a month as well as 
limitation of motion.  Recent VA examinations have 
demonstrated some limitation of motion of the veteran's 
lumbar spine with pain on the ranges of motion.  

Importantly, however, the veteran has denied any flare-ups of 
low back pain, radiation of pain down his legs, or any 
episodes of incapacitating pain (requiring treatment and bed 
rest as prescribed by a physician).  In addition, 
examinations of the veteran's low back have demonstrated a 
steady gait, normal and symmetrical muscle strength of his 
lower extremities, and no muscle spasm, motor weakness or 
atrophy of his lower extremities, or additional range of 
motion lost due to pain, weakness, fatigue, lack of 
endurance, or incoordination following repetitive use.  In 
fact, the November 2007 VA examiner concluded that the 
arthritis of the veteran's lumbar spine results in no 
additional range of motion lost due to pain, fatigue, 
weakness, lack of endurance, or incoordination upon 
repetitive use and that this disorder has no functional 
effect on his activities of daily living (except for 
difficulty with gardening, lifting objects more than 5 pounds 
in weight, and prolonged standing, walking, and sitting).  

Based on these evaluation findings, the Board finds that the 
currently-assigned 20% rating for the service-connected 
arthritis of the veteran's lumbar spine adequately portrays 
the functional impairment, pain, and weakness that he 
experiences as a consequence of use of his low back during 
the current appeal.  See DeLuca, 8 Vet. App. at 204-207.  See 
also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5292 & 5242.  

Of particular significance in the present case is the fact 
that, despite the veteran's complaints of intermittent low 
back pain and limitation of motion as well as the objective 
evaluation findings of pain on motion, multiple recent VA 
examinations of his low back have been otherwise negative.  
Under these circumstances, therefore, there is no basis to 
assign at any time during the current appeal a disability 
rating greater than the currently assigned 20% for the 
arthritis of the veteran's lumbar spine.  The veteran's 
appeal for a disability rating greater than 20% for this 
service-connected disability must, therefore, be denied.  

	E.  Extraschedular Consideration

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the 
service-connected arthritis of the veteran's cervical, 
thoracic, and lumbar spine at any time during the current 
appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence illustrating that the disabilities at issue have in 
the past or continue to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  Significantly, the 
service-connected spinal disorders have not required frequent 
periods of hospitalization and no more than occasional 
outpatient treatment during the current appeal.  

The service-connected spinal disorders have also not resulted 
in marked interference with employment.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
veteran has not shown in this case is that his 
service-connected spinal disabilities have resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the service-connected spinal disorders for any 
time during the current appeal.  




ORDER

A disability rating greater than 30% since November 25, 2002 
for arthritis of the cervical spine is denied.  

A disability rating greater than 10% prior to November 25, 
2002 for arthritis of the cervical spine is denied.  

A disability rating greater than 10% for arthritis of the 
thoracic spine is denied.  

A disability rating greater than 20% for arthritis of the 
lumbar spine is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


